         Case 19-00911       Doc 10      Filed 08/07/19 Entered 08/07/19 08:41:25          Desc Order
                                             Contg 341 Page 1 of 1
                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA
                                                                   CHAPTER 7
In Re:                                                             Bankruptcy No.

Cherie R. Ritchie                                                  19−00911

Debtor(s)



                              ORDER Continuing Meeting of Creditors



TO:
Cherie R. Ritchie, Debtor(s);
John M. Heckel, Attorney for Debtor(s)
Sheryl Schnittjer, Trustee
U.S. Trustee;



IT IS HEREBY ORDERED that a Continued §341 Meeting of Creditors will be held on:

                                           August 26, 2019 at 12:45 PM
                         At: U.S. Courthouse, 111 7th Ave SE, Room 120, Cedar Rapids, IA

Debtor(s), Attorney for Debtor, and Trustee shall be present at said Meeting.

IT IS FURTHER ORDERED that the Attorney for Debtor is directed to immediately serve a copy of this order on the
appropriate parties and to file proof of said service with the Clerk's office.




ORDERED August 7, 2019




                                                            Thad J. Collins
                                                            Bankruptcy Judge
